***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         DAELTE ST. DENIS-LIMA v. THOMAS J.
                     ST. DENIS
                     (AC 40675)
                       Alvord, Prescott and Flynn, Js.

                                    Syllabus

The plaintiff, who brought a second action in this state seeking to dissolve
    her marriage to the defendant, appealed to this court from the judgment
    of the trial court granting the defendant’s motion to dismiss the dissolu-
    tion action. A previous action filed by the plaintiff to dissolve the parties’
    marriage had been dismissed by the trial court for want of subject matter
    jurisdiction because the plaintiff and the defendant had testified that
    they were residents of Brazil. Three months after the defendant filed
    his motion to dismiss in this second action, the parties’ marriage was
    dissolved by a court of competent jurisdiction in Brazil, where a dissolu-
    tion proceeding between the parties had been pending for more than
    one year. At the hearing on the defendant’s motion to dismiss, the
    plaintiff requested an evidentiary hearing and offered to the court a
    purported official document, which was interlineated with writing, to
    support her claim that the proceedings in Brazil had been stayed and
    were not yet final. The court granted the plaintiff three weeks to proffer
    a noninterlineated copy of the document and a certified translation
    thereof. The trial court thereafter concluded that the certified copies
    of the dissolution proceedings from Brazil that the plaintiff subsequently
    proffered implicated the principle of comity. The court determined, inter
    alia, that the decree of the court in Brazil had been made final, that the
    plaintiff’s appeal from that decree had been dismissed, that both parties
    had submitted themselves to the court in Brazil and had been represented
    by counsel throughout the proceedings, that support orders had been
    issued and that the parties had been awarded joint custody of their
    minor children. The court also determined that although the parties
    continued to litigate other issues in Brazil, those issues did not affect the
    finality of the Brazilian decree dissolving the marriage. On the plaintiff’s
    appeal to this court, held:
1. The trial court did not abuse its discretion in ruling on the defendant’s
    motion to dismiss the plaintiff’s dissolution action without first holding
    an evidentiary hearing; the plaintiff did not establish a disputed jurisdic-
    tional fact that would have required an evidentiary hearing, as the certi-
    fied and officially translated Brazilian document that she submitted to
    the court showed that a divorce decree had been rendered, that an order
    had been issued to amend the marriage registry, that there had been a
    decision denying interlocutory relief on appeal, that the enforcement
    of the decision was ordered and registered, and that a request to suspend
    the effect of the order had been denied.
2. The trial court’s determination that there was a final judgment of dissolu-
    tion in Brazil was not clearly erroneous and was supported by evidence
    in the record; that court reviewed documents that had been submitted
    by both parties, which included the Brazilian case overview submitted
    by the plaintiff, that established the existence of a final divorce decree
    in Brazil.
3. The trial court did not abuse its discretion in affording comity to the
    dissolution judgment that was rendered by the Brazilian court: the defen-
    dant’s domicile for the applicable time frame had been litigated and
    determined in the plaintiff’s previously dismissed dissolution action, as
    the defendant had averred that his residence and primary abode was
    in Brazil, and, therefore, because the defendant’s domicile is and has
    been Brazil, the Brazilian judgment properly could be recognized under
    the principle of comity; moreover, both parties had submitted to the
    jurisdiction of the Brazilian court and had a fair opportunity to be heard,
    and basic principles of due process had been applied, and the Brazilian
    judgment was not contrary to the public policy of Connecticut, as sup-
    port orders had been issued, and the parties had been awarded joint
    custody and certain parenting rights while they continued to litigate
    auxiliary matters.
      Argued October 10, 2018—officially released June 4, 2019

                        Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Hon.
Michael E. Shay, judge trial referee, granted the defen-
dant’s motion to dismiss and rendered judgment
thereon, from which the plaintiff appealed to this court;
thereafter, the court, Hon. Michael E. Shay, judge trial
referee, issued a rectification of the record. Affirmed.
  Brittany Bussola Paz, for the appellant (plaintiff).
  Heather M. Brown-Olsen, for the appellee (defend-
ant).
                           Opinion

   FLYNN, J. The plaintiff, Daelte St. Denis-Lima,
appeals from the judgment of the trial court, rendered
following the court’s granting of the motion to dismiss
that had been filed by the defendant, Thomas J. St.
Denis. The plaintiff claims that (1) the court improperly
denied her request for an evidentiary hearing on the
issue of subject matter jurisdiction, (2) the court’s find-
ing of a final judgment of dissolution in the country of
Brazil was clearly erroneous, and, alternatively (3) even
if Brazil issued a final judgment of dissolution, that
judgment should not be recognized under the principle
of comity. We disagree with the plaintiff’s claims and
affirm the judgment of the court.
   The following facts are relevant on appeal. The par-
ties were married on October 20, 2004, in Lenox, Massa-
chusetts. They are parents of two minor children. A
previous action for dissolution of marriage had been
filed by the plaintiff in the judicial district of Fairfield,
which was dismissed by the court on May 19, 2015, for
want of subject matter jurisdiction because both the
plaintiff and the defendant had testified that they were
residents of Brazil; thus, neither party then satisfied the
residency requirement of General Statutes § 46b-44 (a)1
sufficient to confer jurisdiction on the Connecticut
Superior Court. See St. Denis-Lima v. St. Denis, Docket
No. FA-XX-XXXXXXX, 2015 LEXIS 1174 (Conn. Super. May
19, 2015). The plaintiff commenced the operative disso-
lution of marriage action on December 30, 2015, claim-
ing that ‘‘[o]ne of the parties to the marriage has been
a resident of the state of Connecticut for at least twelve
months next preceding the date of the filing of the
complaint or next [preceding] the date of the decree,
or one of the parties was domiciled in this state at the
time of the marriage and returned to [this] state with
the intention of permanently remaining before the filing
of the complaint.’’ On February 16, 2016, the defendant
filed a motion to dismiss the plaintiff’s dissolution
action on six grounds: (1) lack of subject matter juris-
diction; (2) lack of personal jurisdiction; (3) improper
venue; (4) insufficiency of process; (5) insufficiency of
service of process; and (6) comity law precluding the
action in Connecticut.
   On May 16, 2016, while the defendant’s motion to
dismiss was pending in the present case, the marriage
of the parties was dissolved by a decree of divorce
entered by a court of competent jurisdiction in Brazil,
as a prior dissolution proceeding had been pending
there since February, 2015. This decree was registered
in Brazil as a final decree on July 6, 2016. On April 10,
2017, the defendant in this case, Thomas J. St. Denis,2
registered with the court3 a copy of that same final
decree from Brazil. The registered decree contained a
decision issued by a Brazilian court on May 16, 2016,
which concludes with a decree that ‘‘the divorce of the
couple Thomas Joseph St. Denis and Daelte Lima St.
Denis so it reach its full legal effects.’’ A status confer-
ence was held before the court on March 6, 2017, in
which the plaintiff and her trial counsel, Attorney Allen
A. Currier, were present. At the status conference, the
plaintiff’s counsel acknowledged that the defendant’s
counsel had filed affidavits stating that the parties’ mar-
riage already had been dissolved by a decree in Brazil.
Despite not filing a counteraffidavit, the plaintiff’s coun-
sel, nevertheless, represented to the court that the con-
clusions in the affidavit were in dispute. Neither party
requested an evidentiary hearing at that time.
   On April 21, 2017, the court heard oral argument on
the defendant’s motion to dismiss, but it declined the
plaintiff’s request for an evidentiary hearing made on
that day, wherein the plaintiff intended to proffer an
expert witness, the plaintiff’s lawyer in the Brazilian
dissolution proceedings, who would contest the validity
of the documents submitted by the defendant and claim
that the parties already were divorced in Brazil. The
following colloquy occurred on April 21, 2017, between
the court and the plaintiff’s counsel regarding his
request for an evidentiary hearing:
  ‘‘The Court: . . . I mean, this is obviously a late dis-
closure of what would purport to be an expert witness.
  ‘‘[The Plaintiff’s Counsel]: Yes, Your Honor, I—I
received this document a week ago. And I knew I had
to—I understood—I reviewed it myself, I—I found seri-
ous problems with it. And so we—
  ‘‘The Court: Well, I don’t know what you’re allud-
ing to.
   ‘‘[The Plaintiff’s Counsel]: Well, that there isn’t really
a final judgment in Brazil. And that—that two different
actions down in Brazil are being taken together. There
is no divorce decree, then—in Brazil . . . . And I can—
I can offer evidence of that with testimony from a lawyer
in Brazil that we brought up here who is the lawyer in
that case, part of the firm in that case. And in order
for the court to extend comity, there are a couple of
things that must occur—
  ‘‘The Court: Well, wait a minute, let’s—let’s—just—
everybody, let’s—first of all, the lawyer—a lawyer in
the case is not an unbiased witness. An expert is a
person who is—brought into the case to inform the
court on—on issues that are beyond the normal experi-
ence of the court . . . not a person who . . . repre-
sents one of the parties. . . .
  ‘‘[The Plaintiff’s Counsel]: Your Honor, that may be
so, but within this—this short period of time this was
FedExed to me less than a week ago. Within that short
period of time that I had to react, we—we didn’t, first
of all, know until a—a day ago we’d be able to bring
somebody up from Brazil. And somebody who was
knowledgeable with the documents. . . .
   ‘‘The Court: Well, wait a minute, [counsel], correct
me if I’m wrong, but you know, I’ve—I have a copy
that—that I—that had been sitting in my office. I have
a copy that’s been sitting on my—on my file cabinet
since February 15th of 2016, which is the motion to
dismiss. So, it strikes me as a little bit disingenuous, I
guess to use a more mellifluous phrase, that—that you
suddenly—this is suddenly going to be an issue. The—
the nub of this issue is, is there a valid legal process
that the parties have submitted themselves to in Brazil.
. . . [T]he question of whether or not this court is going
to entertain an action to dissolve a marriage that may
or may not have been already dissolved, then, that’s
. . . the fundamental issue. . . . And that’s been on
the . . . table, you know, certainly before I got
involved in this. And . . . as I said, we’re now, in April
of 2017, and this has been on my . . . file cabinet . . .
for well over a year. So, that . . . just doesn’t wash.
. . . So, this—the issue has always been, you know,
what’s going on in Brazil. And was—was there, you
know, a valid decree.’’
   After this colloquy, the plaintiff’s counsel offered to
the court a document to support the proposition that
the proceedings in Brazil had been stayed and were
not yet final. The defendant’s counsel objected to the
introduction of this document because the purported
official document was interlineated with writing. The
court acknowledged that this document went to the
weight of the evidence and granted the plaintiff three
weeks to proffer a noninterlineated copy of the docu-
ment and a certified translation. Additionally, the court
afforded the defendant one month to submit evidence
responding to that document.
   Thereafter, on June 13, 2017, the court granted the
defendant’s motion to dismiss, concluding that the certi-
fied copies of the dissolution proceedings from Brazil
by and between the parties implicated the principle
of comity. Furthermore, the court noted that (1) the
evidence submitted supported the finding that the mar-
riage of the parties was dissolved by a decree of the
court in Brazil on May 16, 2016, and that the decree
was made final by an order of the court by way of
the registration of the decree on July 6, 2016; (2) the
plaintiff’s appeal from the decree was dismissed; (3)
both parties submitted themselves to the court in Brazil
and were represented by counsel throughout the pro-
ceedings; (4) as part of the decree, the parties were
awarded joint custody and certain parenting rights, and
support orders were issued; and (5) although the parties
continue to litigate, inter alia, alimony, property, cus-
tody, and visitation issues in Brazil, those issues did
not affect the finality of the Brazilian decree dissolving
the marriage. This appeal followed.
                            I
   The plaintiff first claims that the court improperly
denied her an opportunity for an evidentiary hearing
regarding the existence of a final judgment of dissolu-
tion in Brazil.4 She argues that the defendant did not
move to dismiss the present case on the ground that
the marriage had been dissolved until April 20, 2017,5
and, therefore, she was not afforded adequate time to
respond to this issue. The defendant argues that the
court did not err in denying the plaintiff’s last minute
proffer of an undisclosed expert witness. The defendant
asserts that the plaintiff had ample notice from the time
she acknowledged the existence of the affidavits of
foreign judgment at the March 6, 2017 status conference
to request an evidentiary hearing. We are not persuaded
by the plaintiff’s argument.
  We begin by setting forth the standard of review
and applicable law. The central question in this case is
whether the court properly denied the plaintiff’s request
for an evidentiary hearing on the issue of the Brazilian
divorce decree. We review the denial of a request for
an evidentiary hearing under the abuse of discretion
standard. State v. Barnwell, 102 Conn. App. 255, 263,
925 A.2d 1106 (2007); see also Cohen v. Roll-A-Cover,
LLC, 131 Conn. App. 443, 461 n.22, 27 A.3d 1, cert.
denied, 303 Conn. 915, 33 A.3d 739 (2011). ‘‘In determin-
ing whether there has been an abuse of discretion, every
reasonable presumption should be given in favor of the
correctness of the court’s ruling. . . . Reversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done. . . .
Discretion means a legal discretion, to be exercised in
conformity with the spirit of the law and in a manner
to subserve and not to impede or defeat the ends of
substantial justice. . . . It goes without saying that the
term abuse of discretion does not imply a bad motive
or wrong purpose but merely means that the ruling
appears to have been made on untenable grounds.’’
(Citation omitted; internal quotation marks omitted.)
Rivera v. St. Francis Hospital & Medical Center, 55
Conn. App. 460, 463–64, 738 A.2d 1151 (1999).
   The plaintiff, in her reply brief, raises the argument
that, because there are jurisdictional facts in dispute
in this case, an evidentiary hearing was necessary even
if not requested. The plaintiff cites Columbia Air Ser-
vices, Inc. v. Dept. of Transportation, 293 Conn. 342,
977 A.2d 636 (2009), in which our Supreme Court held
that ‘‘where a jurisdictional determination is dependent
on the resolution of a critical factual dispute, it cannot
be decided on a motion to dismiss in the absence of
an evidentiary hearing to establish jurisdictional facts.’’
(Internal quotation marks omitted.) Id., 348. We agree
with the plaintiff’s legal premise. Nevertheless, we dis-
agree that there is, in fact, an actual dispute regarding
a fact necessary to determine jurisdiction.
  The threshold jurisdictional question in this case is
whether a final divorce decree, issued in Brazil, dissolv-
ing the marriage of the parties, existed prior to the April
21, 2017 hearing. This inquiry implicates the issue of
subject matter jurisdiction, because ‘‘there can be no
divorce where there is no existing marital relation
. . . .’’ Gildersleeve v. Gildersleeve, 88 Conn. 689, 691,
92 A. 684 (1914). The hearing on the defendant’s motion
to dismiss on April 21, 2017, addressed this precise
issue. The court afforded the plaintiff three weeks to
proffer evidence to show that there was no final dissolu-
tion judgment in Brazil. The plaintiff appears to have
submitted a certified and officially translated Brazilian
document that provides an overview of the case file
from the Brazilian dissolution proceedings.6 The plain-
tiff claims that because the document concludes with
the sentence ‘‘[p]roceedings stayed while a decision is
made on the separate record,’’ she had established that
no final divorce decree was issued in Brazil. This is
misleading. The bulk of the language in the document
offered by the plaintiff establishes that a final decree
had been rendered on May 16, 2016, and that it was
given full effect.
   The relevant portion of the document reads: ‘‘The
case file contains a decision issued on May 16, 2016,
on pp. 197/200, whereby the divorce is decreed and an
order is issued to amend the marriage registry once the
judgment becomes final. Further, defendant was given
the opportunity to see the record and the challenge to
the answer, and service of process upon the parties
was ordered for them to specify which evidence they
intended to produce, under penalty of summary judg-
ment. Lastly, after the term for submitting answer
expired, the judge ordered the prosecution office to be
heard. An interlocutory appeal was filed, as per docu-
ment on pp. 214/240. The decision denying relief on the
interlocutory appeal can be found on pp. 242–247. On
p. 248 the enforcement of the decision on pp. 197/200
was ordered, since the interlocutory relief on the inter-
locutory appeal was denied. The order to amend the
marriage registry was issued and can be found on p.
276, along with the notice of registration of judgment
on p. 277. On p. 281, a stay of the action was ordered
by the filing of the petition and documents on pp. 249/
261, and personal service of process upon the plaintiff
was ordered, for the plaintiff to appoint new counsel,
under the penalty of dismissal of the case. The request
to suspend the effect of the order on pp. 197/200 was
denied. The interlocutory appeal was rejected, as per
report of the case, opinion and conclusion of pp. 288/
304. An order to enforce the 2nd paragraph of the deci-
sion on p. 281 is found on p. 305, decision enforced
on p. 306. Current status: waiting for the order to be
returned, proceedings stayed while a decision is made
on the separate record.’’
  Under Walshon v. Ballon Stoll Bader & Nadler, P.C.,
121 Conn. App. 366, 371, 996 A.2d 1195 (2010), ‘‘it is
the plaintiff’s burden both to request an evidentiary
hearing and to present evidence that establishes dis-
puted factual allegations in support of an evidentiary
hearing, and [if] the plaintiff failed to do either, the
court [may] properly [decide] the motion on the basis
of the pleadings and affidavits.’’ The plaintiff has failed
to carry this burden in the present case.
   In the present case, the plaintiff made a request for
an evidentiary hearing at the hearing on the defendant’s
motion to dismiss. Although the court denied the
request as untimely, it afforded the plaintiff three weeks
to present countervailing evidence to establish a dis-
puted jurisdictional fact. The plaintiff submitted the
aforementioned Brazilian document, which was consid-
ered by the court. The document offered by the plaintiff,
when read in its totality, shows (1) that the divorce
was decreed on May 16, 2016; (2) an order was issued to
amend the marriage registry once the judgment became
final; (3) an appeal was filed and there was a decision
denying interlocutory relief on appeal; (4) the enforce-
ment of the decision was ordered and registered; (5)
the order to amend the marriage registry was issued;
and (6) the request to suspend the effect of the order
was denied. Although separate proceedings may remain
open to determine tangential matters, there is no genu-
ine dispute that a judgment of dissolution was rendered
in Brazil and given full effect. An order was issued to
amend the marriage registry once the judgment became
final. The order to amend the marriage registry was
issued. Therefore, the plaintiff has not established a
disputed jurisdictional fact that would have required
an evidentiary hearing. Accordingly, we conclude the
court did not abuse its discretion in ruling on the motion
to dismiss without first holding an evidentiary hearing.
                            II
   The plaintiff next claims that, on the basis of the
state of the record and the documents presented to the
court, the court’s decision that there is a final judgment
of dissolution in Brazil is clearly erroneous. ‘‘Our review
of the factual findings of the trial court is limited to a
determination of whether they are clearly erroneous.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . Because it is the trial court’s function to weigh
the evidence and determine credibility, we give great
deference to its findings.’’ (Citation omitted; internal
quotation marks omitted.) Nichols v. Oxford, 182 Conn.
App. 674, 679–80, 191 A.3d 219, cert. denied, 330 Conn.
912, 193 A.3d 560 (2018).
  The court’s determination that there was a final judg-
ment of dissolution rendered in Brazil was supported
by evidence in the record. After the April 21, 2017 hear-
ing on the motion to dismiss, the court afforded the
plaintiff three weeks to present countervailing evidence
showing that Brazil had not rendered a final judgment
of dissolution. In making its determination, the court
reviewed memoranda of law, affidavits, exhibits, and
other pleadings. As a result, the court found ‘‘[t]hat the
evidence, in particular the third supplemental affidavit
of [the defendant] in support of his motion to dismiss,
dated June 5, 2017 (exhibit #3), together with attached
exhibits, supports a finding that the marriage of the
parties was dissolved by a decree of court in Brazil
. . . .’’ The court also considered the aforementioned
Brazilian case overview submitted by the plaintiff,
which indicated that a divorce decree had been issued.
Documents submitted by both the plaintiff and the
defendant establish the existence of a final divorce
decree in Brazil. The court’s determination, therefore,
is supported by the record, and this court is not left
with a definite and firm conviction that a mistake has
been committed. See Nichols v. Oxford, supra, 182
Conn. App. 679–80. Accordingly, the plaintiff has not
carried her burden on appeal to show that the court’s
finding that a final judgment of dissolution previously
had been rendered in Brazil was clearly erroneous.
                            III
   The plaintiff’s last claim on appeal is that, even if the
Brazilian court did render a final judgment of dissolu-
tion, that judgment, nonetheless, should not be recog-
nized. The plaintiff asserts two reasons in support of
this claim. First, she contends that the defendant was
not a good faith domiciliary of Brazil. Second, she con-
tends that the domestic relations laws of Brazil are
significantly different from those of Connecticut, and,
thus, the recognition of the judgment would be contrary
to the public policy of Connecticut. We are not per-
suaded.
   We begin our analysis with the applicable law and
standard of review. ‘‘A valid divorce judgment is a judg-
ment in rem and is binding on all the world as to the
existence of a status which is the subject of the action,
that is, the status of being unmarried upon the adjudica-
tion of divorce. . . . Courts of the United States [how-
ever] are not required by federal law to give full force
and effect to a judgment granted in a foreign nation
. . . . On the other hand, judgments of courts of foreign
countries are recognized in the United States because
of the comity due to the courts and judgments of one
nation from another. Such recognition is granted to
foreign judgments with due regard to international duty
and convenience, on the one hand, and to rights of
citizens of the United States and others under the pro-
tection of its laws, on the other hand. . . . There are
a number of exceptions, however, to a court’s applica-
tion of the principle of comity, most notably, lack of
jurisdiction and denial of due process of law. . . .
   ‘‘With regard to whether a court has jurisdiction, [t]he
traditional requisite for subject matter jurisdiction in
matrimonial proceedings has been domicil[e] . . . .
Regardless of its validity in the nation awarding it, the
courts of this country will not generally recognize a
judgment of divorce rendered by the courts of a foreign
nation as valid to terminate the existence of a marriage
unless, by the standards of the jurisdiction in which
recognition is sought, at least one of the spouses was
a good faith domiciliary in the foreign nation at the
time the decree was rendered. . . .
   ‘‘To constitute domicil[e], the residence at the place
chosen for the domicil[e] must be actual, and to the
fact of residence there must be added the intention of
remaining permanently; and that place is the domicil[e]
of the person in which he has voluntarily fixed his
habitation, not for a mere temporary or special purpose,
but with the present intention of making it his home
. . . . [T]his intention must be to make a home in fact,
and not an intention to acquire a domicil[e]. . . . More-
over, [a] person may have . . . only one domicil[e] at
any one time. . . . [A] former domicil[e] persists until
a new one is acquired . . . . Therefore proof of the
acquisition of a new domicil[e] of choice is not complete
without evidence of an abandonment of the old. . . .
[O]ur review of a question of subject matter jurisdiction
is a matter of law over which our review is plenary
. . . .’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Juma v. Aomo, 143 Conn.
App. 51, 56–60, 68 A.3d 148 (2013).
  In the present case, the defendant’s domicile for the
time frame of September 19, 2013 through September
18, 2014, was litigated and determined in the plaintiff’s
previously dismissed dissolution action. See St. Denis-
Lima v. St. Denis, supra, 2015 Conn. Super. LEXIS 1174,
*3–4 (noting defendant had resided in Brazil during
relevant time frame and both parties were involved in
domestic proceedings pending in Brazil). The defendant
in his affidavit stated, ‘‘[m]y residence and primary
abode is in Brazil.’’ Because one’s domicile persists until
a new domicile is acquired, the defendant’s domicile is
and has been Brazil. Therefore, the Brazilian judgment
properly may be recognized under the principle of
comity.
  We next address the plaintiff’s argument that the
Brazilian judgment of dissolution should not be recog-
nized as a matter of public policy. The court recognized
the Brazilian dissolution decree under the principle of
comity. ‘‘[C]omity, in the legal sense, is neither a matter
of absolute obligation, on the one hand, nor of mere
courtesy and good will, upon the other. But it is the
recognition which one nation allows within its territory
to the legislative, executive or judicial acts of another
nation, having due regard both to international duty
and convenience, and to the rights of its own citizens
or of other persons under the protection of its laws.
. . . [W]here there has been opportunity for a full and
fair trial abroad before a court of competent jurisdic-
tion, conducting the trial upon regular proceedings,
after due citation or voluntary appearance of the defen-
dant, and under a system of jurisprudence likely to
secure an impartial administration of justice . . . the
merits of the case should not, in an action brought in
this country upon the judgment, be tried afresh, as on
a new trial or an appeal, upon the mere assertion of
the party that the judgment was erroneous in law or in
fact.’’ (Citation omitted; internal quotation marks omit-
ted.) Zitkene v. Zitkus, 140 Conn. App. 856, 865–66, 60
A.3d 322 (2013).
   This court has subjected public policy challenges to
the recognition of foreign dissolution judgments to the
abuse of discretion standard of review. Id., 871. The
gravamen of the plaintiff’s public policy argument is
that Brazilian law permits dissolution judgments to be
rendered without orders on alimony, property division,
and child support. She argues that this is contrary to
Connecticut’s public policy that these matters must be
addressed at the time the judgment is rendered. The
plaintiff cites a series of Connecticut statutes that give
the court authority to order the division of property,
alimony, and child support at the time the dissolution
judgment is rendered. See generally General Statutes
§§ 46b-81, 46b-82 and 46b-56.
   The plaintiff’s argument is without merit. The plain-
tiff’s concerns that the dissolution decree in Brazil did
not issue certain orders at the time of dissolution are
mitigated, if not completely removed, by the fact that
support orders had been issued and the parties were
awarded joint custody and certain parenting rights
while the parties continue to litigate auxiliary matters.
In ruling on the defendant’s motion to dismiss, the court
engaged in the comity analysis under Zitkene v. Zitkus,
supra, 140 Conn. App. 865–66. As a result of this analy-
sis, the court noted that recognizing the Brazilian
divorce decree was proper in this case because both
parties had submitted to the jurisdiction of the Brazilian
court and had a fair opportunity to be heard, and the
basic principles of due process were applied. Given
this, we conclude that the court did not abuse its discre-
tion in affording comity to the judgment rendered by
the Brazilian court.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 46b-44 (a) provides in pertinent part that ‘‘[a] com-
plaint for dissolution of a marriage . . . may be filed at any time after either
party has established residency in this state.’’
   Subsection (c) of § 46b-44 provides in relevant part that ‘‘[a] decree dissolv-
ing a marriage . . . may be entered if . . . [o]ne of the parties to the mar-
riage has been a resident of this state for at least the twelve months next
preceding the date of the filing of the complaint or next preceding the date
of the decree . . . .’’
   2
     We note for clarity that Thomas J. St. Denis was the plaintiff in the
aforementioned proceedings in Brazil, but is the defendant in this Connecti-
cut case.
   3
     The decree was registered with the court under Docket No. FA-17-
4030378-S.
   4
     In her brief, the plaintiff cites Mathews v. Eldridge, 424 U.S. 319, 96 S.
Ct. 893, 47 L. Ed. 2d 18 (1976), as the proper test to determine whether an
evidentiary hearing was required. Mathews, however, pertains to whether
there is a constitutional right to an evidentiary hearing under the due process
clause of the fifth amendment to the United States constitution. See, e.g.,
In re Yasiel R. 317 Conn. 773, 780–81, 120 A.3d 1188 (2015). A constitutional
claim, however, was unpreserved for appellate review because the plaintiff
failed to raise such a claim before the trial court. ‘‘We review unpreserved
constitutional claims pursuant to [State v. Golding, 213 Conn. 233, 239–40,
567 A.2d 823 (1989)], under which a defendant can prevail on a claim of
constitutional error not preserved at trial only if all of the following condi-
tions are met: (1) the record is adequate to review the alleged claim of
error; (2) the claim is of constitutional magnitude alleging the violation of
a fundamental right; (3) the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt. In the absence of any one
of these conditions, the defendant’s claim will fail.’’ (Emphasis in original;
internal quotation marks omitted.) Independent Party of CT—State Central
v. Merrill, 330 Conn. 681, 723 n.23, 200 A.3d 1118 (2019); In re Yasiel R.,
supra, 781 (modifying Golding’s third prong); see also State v. Elson, 311
Conn. 726, 730, 91 A.3d 862 (2014) (overruling the requirement that a party
must affirmatively request Golding review in its main brief in order to receive
appellate review of unpreserved constitutional claims). The plaintiff’s
attempt to have her unpreserved constitutional claim reviewed on appeal
fails on the third prong of Golding. This is because no constitutional violation
exists. As we indicated in setting forth the underlying facts, it is clear that
neither party requested an evidentiary hearing until the plaintiff’s attempt
to proffer a purported expert witness at the hearing on the motion to dismiss.
At this point, the court allowed the plaintiff to submit evidence to establish
a disputed jurisdictional fact. For the reasons set forth in part I of this
opinion, this evidence did not establish a disputed jurisdictional fact, and
thus the plaintiff was not entitled to an evidentiary hearing.
   5
     We note that the defendant’s motion to dismiss filed February 16, 2016,
included the ground of preclusion of the plaintiff’s action by virtue of comity
law. We also note that the marriage was dissolved on May 16, 2016, and the
decree was registered with the Connecticut Superior Court on April 10, 2017.
   6
     The court in its memorandum of decision referred to this document as
‘‘exhibit #2,’’ which was not part of the court file. On January 14, 2019, this
court issued a rectification order to account for this document. The trial
court complied with the rectification order on February 1, 2019. The docu-
ment referred to as exhibit #2 is an English translation of what appears to
be a summary of the record from the divorce proceedings in Brazil.